DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0157295 A1) further in view of Lin et al. US 7,864,519 B2).

Regarding claim 1, Zhu discloses a rack-mounted device (Fig. 2) comprising: 
a case (Fig. 2 element 10) configured to include, in a width direction, a plurality of containment rooms (Fig. 2 element 30a) each in which an electronic device (Fig. 1 element 8) is contained (as discussed in Paragraph [0023]); 
a partition (as shown in Annotated Fig. 2 wherein element 30 is suspended from element 50 as discussed in Paragraph [0021] and thus the upper wall provides suspended support for all elements attached thereto) suspended from an upper wall (as shown in Annotated Fig. 2) of the case and configured to partition off the plurality of containment rooms adjacent to each other (as shown in Fig. 2) and guide the electronic device (as discussed in Paragraph [0023]); 
a support plate (as shown in Annotated Fig. 2) extending from a sidewall of the case into a containment room of the plurality of containment rooms (as shown in Annotated Fig. 2 wherein the sidewall of element 30 is a sidewall of the case) and provided with a gap from a lower wall (Fig. 2 element 11) of the case to support the electronic device (as shown in Fig. 3 wherein the support plate is shown to have a gap from the lower wall); and 
a first connector (Fig. 1 element 50) provided in an area of a back side of the plurality of containment rooms (as shown in Fig. 1) in the width direction of the case (as shown in Fig. 1) to interconnect sidewalls of the case on both sides (as discussed in Paragraphs [0021] and [0024]),
wherein the first connector is joined to a lower surface of the upper wall of the case (as shown in Fig. 6A wherein element 50 is shown to be joined to element 10).
Zhu does not expressly disclose wherein a step is provided at each of both ends of the electronic device in the width direction of a bottom portion of the electronic device.
Lin teaches a step (Fig. 6 element 511) which is provided at each of both ends of an electronic device in the width direction of a bottom portion of the electronic device (as shown between Figs. 5-7 wherein element 511 is evident on both ends of the bottom half of the electronic device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the electronic device of Zhu with a step as taught by Lin in order to provide a bearing surface on the electronic device to allow the electronic device to be guided to a predetermined position (Lin Column 5 lines 24-25).

Regarding claim 2, Zhu in view of Lin discloses the device as set forth in claim 1 above and further wherein the partition and the support plate support the electronic device in a state where the electronic device is raised from the lower wall of the case (as shown in Zhu Fig. 2 wherein element 8 is inserted into a slot raised from the lower wall of the case).

Regarding claim 3, Zhu in view of Lin discloses the device as set forth in claim 1 above and further wherein the partition and the support plate slidably support the electronic device (as discussed in Zhu Paragraph [0022] wherein the electronic devices are installed into element 30 in a manner that requires being slid into the containment room, or in the alternative, as discussed in Zhu Paragraph [0023] wherein element 30 is slidable into the case while supporting the electronic devices).


    PNG
    media_image1.png
    488
    688
    media_image1.png
    Greyscale


Regarding claim 4, Zhu in view of Lin discloses the device as set forth in claim 1 above and further wherein the electronic device is contained in the containment room (as discussed in Zhu Paragraph [0023]) along the partition and the support plate (as indicated in Zhu Fig. 1).

Regarding claim 5, Zhu in view of Lin discloses the device as set forth in claim 1 above and further wherein the partition and the support plate support both ends of the electronic device, respectively, in the width direction (as indicated in Zhu Fig. 1 and Zhu Fig. 3 wherein support plates are located on both sides of the containment rooms for accommodating the electronic devices).

Regarding claim 6, Zhu in view of Lin discloses the device as set forth in claim 1 above and further wherein the partition is provided with a gap from the lower wall of the case (as shown in Zhu Fig. 3 wherein the partition is shown to have a gap between the base of the partition and element 11).

Regarding claim 7, Zhu in view of Lin discloses the device as set forth in claim 1 above and further comprising: 
a guide (Zhu Fig. 3 element 131) provided over an outer surface of the sidewall of the case (as shown in Fig. 3), 
wherein the support plate is provided over the guide and extends from the guide into the containment room through the sidewall of the case (as shown in Zhu Figs 2 and 3).

Regarding claim 8, Zhu in view of Lin discloses the device as set forth in claim 7 above and further  wherein the guide is coupled to a guide rail (Zhu Fig. 3 element 91) provided in a rack in which the case is mounted (as discussed in Zhu Paragraph [0018]).

Regarding claim 9, Zhu in view of Lin discloses the device as set forth in claim 8 above and further wherein the guide includes a base (Zhu Fig. 3 element 131a) provided over the outer surface of the sidewall, and wherein the support plate is provided over the base (as shown in Zhu Fig. 3 wherein the upper support plate is located over the height of the base).

Regarding 10, Zhu in view of Lin discloses the device as set forth in claim 9 above and further wherein the guide includes a portion extending from the base to a side opposite to a direction of the sidewall  (as shown in Zhu Fig. 3 wherein the horizontal portion between elements 131 and 131a is interpreted as the portion extending from the base to a side opposite to a direction of the sidewall, in Zhu figure 3 wherein said portion extends from element 131a to the left whereas the sidewall is located to the right of element 131a) and slidably coupled to the guide rail (as discussed in Zhu Paragraphs [0018] and [0020]).

Regarding claim 11, Zhu in view of Lin discloses the device as set forth in claim 1 above and wherein the partition is joined to the first connector (as discussed in Zhu Paragraphs [0021] and [0024] and wherein the partition is joined through connection with elements 132 and 133).

Regarding claim 13, Zhu in view of Lin discloses the device as set forth in claim 11 above and further wherein the first connector is provided with a gap from the lower wall of the case (as shown in Zhu Fig. 7 wherein element 50 is provided at the top of element 10 with a gap between element 50 and element 11) and configured to support the electronic device (as discussed in Zhu Paragraph [0029] wherein connector element 50 may be used as a carrying handle for the electronic device).

Regarding claim 14, Zhu in view of Lin discloses the device as set forth in claim 11 above and further wherein the first connector slidably supports the lower surface of the electronic device (as discussed in Zhu Paragraph [0029] wherein element 50 is slid along element 133 to move the electronic device into the stored position as shown in Zhu Fig. 5).

Regarding claim 15, Zhu in view of Lin discloses the device as set forth in claim 11 above and further wherein the first connector includes: 
a pair of vertical frames (Fig. 2 elements 53) provided along inner surfaces of the sidewalls over both sides of the case (as shown in Figs. 1, 3, and 7); 
an upper horizontal frame that interconnects upper ends of the pair of vertical frames (as shown in Annotated Fig. 2); and 
a lower horizontal frame that interconnects lower ends of the pair of vertical frames (as shown in Annotated Fig. 2).

Regarding claim 17, Zhu in view of Lin discloses the device as set forth in claim 1 above.
Zhu does not expressly disclose wherein the support plate is slidably inserted into the step.
Lin teaches wherein a support plate is slidably inserted into the step (as discussed in Column 5 lines 16-25 wherein the support plate is integral to elements 121 and 122 as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to slidably insert the support plate of the device of Zhu into the step as taught by Lin in order to provide a bearing surface on the electronic device to allow the electronic device to be guided to a predetermined position (Lin Column 5 lines 24-25).

Regarding claim 20, Zhu discloses an electronic apparatus (Fig. 1) comprising: 
a rack (Fig. 1 element 9); 
a case (Fig. 2 element 10) contained in the rack (as discussed in Paragraphs [0005] and [0020]) and configured to include, in a width direction, a plurality of containment rooms (Fig. 2 element 30a) each in which an electronic device (Fig. 1 element 8) is contained (as discussed in Paragraph [0023]); 
a partition (as shown in Annotated Fig. 2 wherein element 30 is suspended from element 50 as discussed in Paragraph [0021] and thus the upper wall provides suspended support for all elements attached thereto) suspended from an upper wall (as shown in Annotated Fig. 2) of the case and configured to partition off the plurality of containment rooms adjacent to each other (as shown in Fig. 2) and guide the electronic device (as discussed in Paragraph [0023]); 
a support plate (as shown in Annotated Fig. 2) extending from a sidewall of the case into a containment room of the plurality of rooms (as shown in Annotated Fig. 2 wherein the sidewall of element 30 is a sidewall of the case) and provided with a gap from a lower wall (Fig. 2 element 11) of the case to support the electronic device (as shown in Fig. 3 wherein the support plate is shown to have a gap from the lower wall); and 
a first connector (Fig. 1 element 50) provided in an area of a back side of the plurality of containment rooms (as shown in Fig. 1) in the width direction of the case (as shown in Fig. 1) to interconnect sidewalls of the case on both sides (as discussed in Paragraphs [0021] and [0024]),
wherein the first connector is joined to a lower surface of the upper wall of the case (as shown in Fig. 6A wherein element 50 is shown to be joined to element 10).
Zhu does not expressly disclose wherein a step is provided at each of both ends of the electronic device in the width direction of a bottom portion of the electronic device.
Lin teaches a step (Fig. 6 element 511) which is provided at each of both ends of an electronic device in the width direction of a bottom portion of the electronic device (as shown between Figs. 5-7 wherein element 511 is evident on both ends of the bottom half of the electronic device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the electronic device of Zhu with a step as taught by Lin in order to provide a bearing surface on the electronic device to allow the electronic device to be guided to a predetermined position (Lin Column 5 lines 24-25).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lin as applied to claim 1 above, and further in view of Shih (US Patent 7,092,245 B2).

Regarding claim 16, Zhu in view of Lin discloses the device as set forth in claim 11 above and further comprising a second connector coupled to the electronic device (as discussed in Paragraph [0022]).
Zhu does not expressly disclose the device further comprising: a substrate held by the first connector and configured to have a second connector coupled to the electronic device.
Shih teaches a substrate (Fig. 3 element 201) held by a first connector (Fig. 3 element 202) and configured to have a second connector (Fig. 3 element 205) coupled to an electronic device (as discussed in Column 3 lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a substrate having a second connector configured to be coupled to an electronic device as taught by Shih in the device of Zhu in order to provide a means of electrically connecting the electronic device to other electrical systems as is inferred by Zhu Paragraph [0022]).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lin as applied to claim 1 above, and further in view of Mitchell et al. (US Patent 5,305,180).

Regarding claim 18, Zhu in view of Lin discloses the device as set forth in claim 1 above.
Zhu does not expressly disclose wherein each end in the width direction of the electronic device is provided with a groove into which the support plate is slidably inserted.
Mitchell teaches an electronic device which is provided with a groove (Fig. 2 element 25) into which a support plate is slidably inserted (as discussed in Column 4 line 55 to Column 5 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the electronic device of Zhu with a groove as taught by Mitchell in order to provide a bearing surface on the electronic device to allow the electronic device to be guided to a predetermined position.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lin as applied to claim 1 above, and further in view of Yu (US 2018/0317338 A1).

Regarding claim 19, Zhu in view of Lin discloses the device as set forth in claim 1 above and further a partition wall extending downwards (as shown in Annotated Fig. 2) having a support portion extending from the partition wall into the containment room to support the electronic device (as shown in Annotated Fig. 2).
Zhu does not expressly disclose wherein the partition includes: 
a flange joined to the upper wall of the case, 
the partition wall extending downward from the flange.
Lin teaches wherein a partition includes a flange (Fig. 1B element 132) joined to the upper wall of the case (as shown in Fig. 1A) and a partition wall extending downward from the flange (as shown in Fig. 1A as element 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a flange to attach the partition to the upper wall of the case at taught by Lin in the device of Zhu in order to provide a solid connection between the upper wall of the case and the partition to ensure the desired position of the electronic device.


Response to Arguments

Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. The applicant has argued that the Lin reference fails to disclose wherein the connector (interpreted as element 50) is joined to a lower surface of the upper wall of the case (element 10), however the examiner respectfully disagrees.  Wherein the common meaning of the term “joined” is defined to be “linked or connected to” by the Oxford Language Dictionary, the connector of Lin is connected to the upper wall of the case of Lin by means of intervening elements which cause the whole of rack mounted device of Lin to be connected together to form the device as is shown in Fig. 1 of the Lin reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841